Citation Nr: 0907436	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-20 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for VA educational 
assistance under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from September 2001 to 
February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran served on active duty from September 2001 to 
February 2003, and was discharged or released from active 
duty for the convenience of the Government, after completing 
just under 18 months of her obligated 3-year period of active 
duty.

2.  The Veteran was not discharged: due to a service-
connected disability; for a preexisting medical condition not 
characterized as a disability; due to hardship; involuntarily 
for convenience of the government as a result of a reduction 
in force; or due to a physical or mental condition not 
characterized as a disability and not the result of her own 
willful misconduct, but which interfered with her performance 
of duty.


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, have not been met. 38 U.S.C.A. §§ 3011, 3012 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 21.1031, 21.7042 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA notification procedures do not 
apply in cases where the applicable chapter of Title 38, 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice 
was not required in case involving a waiver request).  
Specific VCAA notice was not required in this case because 
the applicable regulatory notification procedure was 38 
C.F.R. § 21.1031 (2008) for claims under Chapter 30, not the 
VCAA.

In addition, as explained above, the Board finds that the 
law, and not the evidence, is dispositive in this case and 
therefore no further duty to assist exists.  The VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2002) (VCAA not applicable where law, not the factual 
evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law).


Analysis

By a March 2007 decision letter, the RO informed the Veteran 
that her claim for educational assistance under 38 U.S.C.A. 
Chapter 30 (Montgomery GI Bill) was denied because she did 
not meet the basic eligibility requirements under applicable 
VA law.  While a copy of the March 2007 letter is not 
currently associated with the claims folder, the Veteran, in 
her April 2007 notice of disagreement acknowledged receipt of 
the letter and that she was appealing the denial.  Her 
contentions that she was not informed that she had to meet a 
minimum time on active duty shows that she had actual 
knowledge of the reason for the denial of her claim (that she 
did not have the requisite length of service).  To remand 
this case to associate a copy of the March 2007 letter and to 
tell the Veteran what she apparently already knows would 
serve no purpose but to needlessly delay the outcome of this 
appeal.  Ultimately, the failure to associate the March 2007 
letter with the claims folder is harmless error.

In cases such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and VA's duties to notify and to 
assist are not applicable.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Manning v. 
Principi, 16 Vet. App. 534 (2002); Barger v. Principi, 16 
Vet. App. 132 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002).

In this case, the Veteran contends that she is eligible for 
Chapter 30 educational assistance benefits based on her 
service from September 2001 to February 2003. She maintains 
that during service she made contributions towards the 
Montgomery G.I. Bill (MGIB), and that she is seeking 
educational benefits to obtain a license in cosmetology.  

The Veteran further indicates that she separated from 
military service due to her pregnancy, and that she received 
an honorable discharge.  She further alleges that she was not 
informed that her early discharge would affect her 
eligibility for educational benefits under the MGIB, and 
would have continued in the service had she known.

Chapter 30 of Title 38, U.S. Code sets forth provisions to 
allow for educational assistance for members of the Armed 
Forces after their separation from military service.  See 38 
U.S.C.A. §§ 3001-3012 (West Supp. 2007).  A threshold 
requirement for Chapter 30 educational assistance is the 
completion of certain requisite service.  In order to be 
entitled to Chapter 30 educational assistance, an individual 
must first become a member of the Armed Forces or first enter 
active duty as a member of the Armed Forces after June 30, 
1985, and in the case of an individual whose obligated period 
of active duty is three years or more, serve at least three 
continuous years of active duty. See 38 U.S.C.A. § 3011(a) 
(1) (A) (i) (West Supp. 2007); 38 C.F.R. § 21.7042(a) (1)-(2) 
(2008).  In this case, the evidence reflects that the Veteran 
served just under 18 months of a three-year obligation.  
Accordingly, she does not meet the requirements under the 
cited provisions.

However, an individual who does not meet the service 
requirements may be eligible for basic educational assistance 
when he or she is discharged or released from active duty for 
certain specified reasons.  These include when an individual 
is discharged or released from active duty for: (1) a 
service-connected disability, (2) for a medical condition 
which preexisted service on active duty and which VA 
determines is not service-connected, (3) discharge or release 
under 10 U.S.C.A. § 1173 (hardship discharge), (4) for 
convenience of the Government after completing 30 continuous 
months of active duty of an obligated period of active duty 
that is at least three years; (5) involuntarily for the 
convenience of the Government as a result of a deduction in 
force, or (6) for a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty. See 38 U.S.C.A. § 
3011(a) (1) (A) (ii); 38 C.F.R. § 21.7042(a) (5).  

In this case, the Veteran's report of separation, Form DD 
214, revealed that she served on active duty from September 
6, 2001 to February 28, 2003, for a total of 17 months and 25 
days, and less than her total three year term of service.  A 
communication from the Department of Defense, dated in 
October 2007, noted that the Veteran's discharge was 
honorable and "COG", for the convenience of the Government.  
In addition, the Veteran's report of separation noted that 
she was discharged pursuant to Air Force Instruction (AFI) 
36-3208, for the narrative reason of "pregnancy or child 
birth."  Pursuant to AFI 36-3208, discharge for pregnancy or 
childbirth is a voluntary COG separation. See AFI 36-3208,  
3.17 (July 9, 2004).

Service department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces. See 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Accordingly, 
because the Veteran was discharged or released from active 
duty for a purpose considered to be for the convenience of 
the Government, prior to completing 30 months of a three-year 
enlistment, the preliminary requirements for Chapter 30 
eligibility are not satisfied.

While the Board acknowledges the Veteran's contentions set 
forth in her notice of disagreement and substantive appeal, 
the eligibility requirements for Chapter 30 are prescribed by 
Congress.  VA is not free to ignore laws enacted by Congress 
and the law in this case, and not the evidence, is 
dispositive of the Veteran's appeal. See Sabonis, 6 Vet. App. 
at 430.  As such, basic eligibility for educational 
assistance under Chapter 30, Title 38, U.S. Code, cannot be 
established in the present case. Where the law rather than 
the facts is dispositive, the benefit of the doubt provisions 
are not for application. 38 U.S.C.A. § 5107(b) (West Supp. 
2005); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38 of the United States Code, is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


